Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/839382 
    
        
            
                                
            
        
    

Parent DataNo Parent Data Child DataPCT/US21/23795, filed on 03/24/2021 16839382 , filed on 04/03/2020


1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claim 2-5 does not further include any addition limitation to define the pictograph is fallen within the four of the categories patent eligible subject matter.


Allowable Subject Matter
4.	Claims 1-5 will be allowed when applicant(s) has overcome the 101 rejection as set forth in this Office Action.
	Claims 6-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, cited reference(s) Matange et al., Zhao and/or Wheeler alone or in combination fail to teach or disclose “a frame comprising at least three legs that define a first vertex having an angle of about 60° and representing a first descriptor tagged to one or more items, a second vertex having an angle of about 60° and representing a second descriptor tagged to the one or more items, a third vertex having an angle of about 60° and representing a third descriptor tagged to the one or more items, an icon, representing at least one other descriptor tagged to the one or more items, positioned on the frame utilizing a Strength of Association equation to obtain a Strength of Association Ratio (SAR), relative to each vertex, for the at icon, as follows: Strength of Association Ratio (SAR) = (CD-AC-BC+C’)/(AB-AC-BC+C’) wherein, A=a number of items in the media library tagged with the descriptor represented at one of the first vertex, the second vertex, or the third vertex, B=a number of one or more items in the media library tagged with the at least one other icon, C=a number of one or more items tagged 
Dependent claims 2-5 are allowed under the same reason as to claim 1.
As to claim 6, cited reference(s) Matange et al., Zhao and/or Wheeler alone or in combination fail to teach or disclose “a) obtaining access to a database of a media library that comprises one or more items tagged with one or more descriptors; b) tallying the number of items tagged with each of the one or more descriptors; c) generating a frame comprising at least three legs that define a First vertex having an angle of about 60° and representing a first descriptor tagged to one or more items, a Second vertex having an angle of about 60° and representing a second descriptor tagged to the one or more items, a Third vertex having an angle of about 60° and representing a third descriptor tagged to the one or more items, d) determining a position on the frame for an icon representing at least one other descriptor by calculating a Strength of Association Ratio (SAR) for the at least one other descriptor, relative to each of the First Vertex, Second vertex, and Third vertex, as follows: Strength of Association Ratio (SAR) = (CD-AC-BC+C’)/(AB-AC-BC+C’) wherein, A=a number of one or more items in 
Dependent claims 7-12 are allowed under the same reason as to claim 6.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154